Citation Nr: 1812144	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  08-7 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from September 3, 2009, to July 12, 2017, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel





INTRODUCTION

The Veteran had honorable active duty service with the United States Army from July 1999 to November 1999, October 2001 to January 2002, May 2002 to April 2003, and January 2005 to July 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that granted service connection for PTSD with an initial evaluation of 30 percent effective July 10, 2006.  The Veteran testified at a hearing before a Decision Review Officer in July 2009.  The RO subsequently issued a rating decision in September 2009 that increased the Veteran's evaluation for PTSD to 50 percent, effective September 3, 2009.

The Board remanded this issue in August 2011, January 2014 and August 2015 for additional evidentiary development.  In May 2016, the Board granted an initial evaluation of 50 percent for PTSD prior to September 3, 2009, but denied entitlement to an evaluation in excess of 50 percent thereafter. 

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2017, the Court granted the parties' Joint Motion for Partial Remand (JMPR), vacating the portion of the May 2016 Board decision that denied an evaluation in excess of 50 percent from September 3, 2009.  The Board's decision regarding the Veteran's increased initial evaluation prior to September 3, 2009 remained undisturbed.

In June 2017, the Board again remanded this issue for additional evidentiary development, to include a new VA examination to assess the present nature and severity of the Veteran's PTSD.

In December 2017, the RO granted a 70 percent evaluation for PTSD, effective as of July 12, 2017.


FINDING OF FACT

Since September 3, 2009, the Veteran's PTSD has been manifested with occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD since September 3, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the July 2017 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Evaluations

The Veteran contends that he is entitled to an evaluation in excess of 50 percent from September 3, 2009 to July 12, 20107, and in excess of 70 percent thereafter.

Relevant Law and Regulations

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  Functional loss may be due to pain if supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Functional impairment may be due to pain, including during flare-ups, or from repetitive use.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran's PTSD is rated under Diagnostic Code 9411, 38 C.F.R. § 4.130.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Factual Background

In a September 2009 VA examination, the Veteran's PTSD manifested with signs and symptoms impairing his thinking, family relations, work and mood.  PTSD did not impact his judgment.  His symptoms were listed as: insomnia, nightmares, fatigue, anxiety, re-experiencing, worrying, irritability, depression, tearful episodes, social withdrawal/isolation, and marital conflict.  At the time of the examination, he was married and living with his wife and 2 year old son.  There was recent conflict in the marital relationship, and the Veteran reported being less involved with his friends in recent years.  He graduated from state correctional officers training academy in 2007.  He enjoyed spending time with his son, hunting and fishing.  There was no history of suicide attempts or violence.  The Veteran did not report problematic effect with alcohol use.  Upon presentation, the Veteran was clean, neatly groomed and casually dressed.  His psychomotor activity was restless, fatigued and tense.  His speech was spontaneous, clear and coherent.  The Veteran's attitude was cooperative and friendly with an appropriate affect.  His mood was anxious and depressed.  He was intact to person, time and place.  The Veteran's thought process was unremarkable.  The Veteran reported problems with distractibility.  He described frequent worrying and a quick temper with multiple road rage incidents.  He did not endorse delusions, and understood the outcome of his behavior.  His intelligence was above average.  Sleep impairment with resulting daytime fatigue was noted.  No obsessive or ritualistic behaviors were found.  He experienced occasional panic attacks.  No suicidal or homicidal ideations were present.  The Veteran demonstrated fair impulse control, and was able to maintain his personal hygiene.  Some mild short-term memory problems were noted as well.  The Veteran was employed as a corrections officer, and only lost one week of work over the last year, but it was not specified if this was attributed to his PTSD.  The Veteran presented with moderately intense anxiety symptoms and moderate problems in relationship functioning with only some concentration problems at work.

In January 2010, VA Medical Center (VAMC) records reflect that the Veteran felt well, and occasionally sought mental health treatment outside of VA, but did not feel the need to immediately go back.  He expressed some stress from financial difficulties.  No suicidal or homicidal ideation were found, and he denied participation in reckless behavior with intent to harm himself.

In a separate January 2010 VAMC treatment note, the Veteran reported stress from financial issues and the nature of his work as a correctional officer, but he was "on the up side now."  He denied depression, and suicidal and homicidal ideation.

In an August 2011 VA examination, the Veteran's overall occupational and social impairment was found to be mild, or due to transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The Veteran reported ongoing employment as a correctional officer.  He endorsed symptoms of anxiety, flashbacks and nightmares.  He reported waking up to check "spare mirrors" of his home at night.  He denied previous suicide attempts.  The Veteran stated that he missed work at least once per month for the last 5 years due to being unable to tolerate his own anxiety from time to time.  He expressed limitation in his interpersonal relationships, and denied substance abuse.  Symptoms found on examination included depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and obsessional rituals.  Upon presentation, the Veteran was casually and appropriately dressed, moderately built and nourished.  He was cooperative and verbal with moderate eye contact during the interview.  Speech was of moderate rate, pitch and volume with good clarity.  Affect was constricted but appropriate, and his mood was anxious but not irritable.  The Veteran was coherent, relevant and goal-directed.  He denied hallucinations, suicidal ideation and homicidal ideation.  He exhibited fair concentration and attention span.  His memory was fair, and he was oriented as to person, place and time.  Intellectual functions were average.  His judgment and insight were fair.

In May 2012, VAMC treatment notes reflected stressors including: his brother's drug addiction, conflict with parents, starting a new job and marital issues.  The Veteran was dressed casually and presented with good personal hygiene.  His behavior in the session was cooperative, and he verbally engaged with good eye contact.  The Veteran was found to be oriented to time, place and person with clear sensorium.  Speech was clear and understandable.  His mood was anxious and depressed, with a congruent affect.  The Veteran denied suicidal ideation, intent, and/or plan.  Future orientation was exhibited by his health seeking behaviors.  Indicators of a psychotic process such as illusions, delusions, or hallucinations, were absent.  Impulse control and judgment were established.  Intellectual ability was in the average to above average range.  The Veteran's memory in both remote and recent spheres was intact.  His thinking was logical and goal-directed.

In June 2012, VAMC treatment records reflect a worsening of his anxiety, irritability, difficulties at home and nightmares.  The Veteran was still working as a parole agent at the correctional facility.  He reported conflict with his wife, and related feeling a great deal of stress.  He started a job at the correctional facility that he had wanted for a long time.  The Veteran's primary concern was his anxiety, which resulted in panicky feelings, racing thoughts, tachycardia and gastrointestinal distress, which was usually precipitated by his home life.  Nightmares occurred once or twice per week.  He maintained his hypervigilance while driving.  The Veteran denied episodes of severe dysphoria or suicidal thoughts, rapid cycling of moods, explosive anger and homicidal thoughts.  There was no report of behaviors or symptoms consistent with either hypomania or psychosis.  The Veteran drank about twice a month, usually 1 to 3 beers, and he denied drug use.  He presented as casually and appropriately dressed with good hygiene.  He was well groomed, with a normal habitus, without tremor or involuntary movements.  The Veteran's speech was spontaneous, normal in rate and tone.  His mood was anxious with congruent affect.  He denied suicidal or homicidal thoughts.  There was no evidence of psychosis.  His thought process was lucid, goal directed and future oriented.  His short and long-term memory were grossly intact.  The Veteran's insight and judgment appeared fair.

In December 2012, VAMC treatment records indicate that the Veteran continued to live at home with his wife and son, with ongoing marital difficulties.  The couple was considering separation.  He still worked as a parole officer with the same correctional facility.  The Veteran reported ongoing sleep impairments, and the symptoms related to his anxiety presented as worse than those of his depression.  He reported that his PTSD symptoms were in fair control.  He reported that his anxiety caused him to be restless, with racing thoughts and an inability to stay seated.  He related symptoms of diaphoresis and panic once or twice a week.  He stated that he was increasingly irritable at home, but denied explosive anger episodes.  The Veteran denied suicidal and homicidal ideations.  No reported symptoms indicated either mania or psychosis.  The Veteran drank alcohol occasionally, reportedly 2-3 beers once or twice per month.  He denied substance abuse.  Upon presentation, the Veteran was casually and appropriately dressed with good grooming and hygiene.  His habitus was normal, without tremor or involuntary movement.  The Veteran's speech was spontaneous, with normal rate and tone.  Eye contact was good, and the Veteran was easily engaged.  His mood was anxious with congruent affect.  His thought process was lucid, goal directed and future oriented.  The Veteran's short and long-term memory were grossly intact.  His insight and judgment appeared fair.

In February 2014, VAMC treatment records indicate a worsening of the Veteran's PTSD symptomatology associated with a fire in a relative's home, leading to the death of one relative and injuries to others.  As a volunteer firefighter, the Veteran responded to the fire himself.  As a result, he was increasingly forgetful, and experienced guilt.  The Veteran's nightmares became more frequent, and blended combat with the fire.  The Veteran also became more sensitive to stressors, and  reported crying more easily than before the tragedy occurred.  Upon examination, the Veteran was alert and oriented to person, place and time.  He was casually dressed and cooperative, though restless.  The Veteran's affect and mood were congruent.  Libido was reported as normal, as was his appetite.  Eye contact was good through the appointment.  His speech and language were goal-directed and articulate.  The Veteran's insight and judgment were intact, and his intelligence was commensurate with his age and experience.  Thought process was logical and linear, with clear and adequate concentration and memory.  There were no deficits noted or reported.  The Veteran denied hallucinations, suicidal ideation and homicidal ideation.

In March 2014, the Veteran's private physician reported that he was diagnosed with Attention Deficit Disorder, which the Veteran attributed to his history of PTSD.

An April 2014 VA examination found that the Veteran's PTSD manifested with symptoms of depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, and disturbance of motivation and mood.  The Veteran denied suicidal and homicidal ideation.  He reported difficulty with attention, concentration and short-term memory.  The examiner noted that the Veteran's wife filed for an order of protection, but it was later dropped.

In September 2014, VAMC treatment records reflect that the Veteran worried that the signs of his anxiety, such as sweaty armpits, would make people judge him as weak.  He reported, however, that he had become accepted by his work team members as a "go getter" and felt more at home with that group of coworkers.  The Veteran was alert and oriented, and casually dressed.  He was cooperative in the appointment.  He reported some bad dreams, but his libido and appetite continued to be normal.  Eye contact was good, and his speech was goal-directed.  Insight and judgment were intact in both realms.  The Veteran's thought process was logical and linear.  His concentration and memory were clear and adequate.  No deficits were noted or reported.  The Veteran denied hallucinations, suicidal ideation and homicidal ideation.

In May 2015, VAMC treatment records reflected an increase of symptomatology associated with his ongoing divorce.  His hypervigilance was more noticeable, and the Veteran worried if his spouse would falsely accuse him of bad behavior, as she had alleged in the past.  The Veteran reported having "a bad time 2 weeks ago."  The Veteran was alert and oriented, and casually dressed.  He was cooperative in the appointment.  He reported some nightmares that interfered with sleep quality, but his appetite continued to be normal.  Libido was reported as low.  Eye contact was good, and his speech was goal-directed.  Insight and judgment were intact in both realms.  The Veteran's thought process was logical and linear.  His concentration and memory were clear and adequate.  No deficits were noted or reported.  The Veteran denied hallucinations, suicidal ideation and homicidal ideation.

In July 2015, VAMC records reflect an exacerbation of his symptoms associated with the death of a friend and difficulties in his child visitation schedule.  Exacerbated symptoms included: anxiety, depression, irritability, racing thoughts, tension, being keyed up, feeling disorganized, and strange nightmares where combat and fishing are mixed together.  The Veteran was casually dressed at the appointment, and was cooperative.  His sleep was reported as poor as he had nightmares of combat.  His libido was ok, and his appetite remained normal.  Eye contact was good.  Speech and language were goal-directed, with normal rate, rhythm and volume.  Insight and judgment were fair in both realms.  His thought process was logical and linear.  Concentration and memory were clear and adequate.  No deficits were noted or reported.  The Veteran denied hallucinations, suicidal ideation and homicidal ideation.

In September 2015, VAMC treatment records reflect the Veteran continuing with the divorce process.  He presented with high anxiety and tension.  He reported engaging in more activities in attempt to cover bad moods and dark thoughts.  He reported being easily distracted.  The Veteran reported trying not to be "grumpy" with his girlfriend when she interrupted him at work.  He enjoyed his job and recreational activities.  The Veteran presented as alert and oriented in all spheres.  He was casually dressed and cooperative.  His sleep was poor, and his appetite had decreased.  Eye contact through the appointment was good, and his speech and language were goal-directed with normal rate rhythm and volume.  Insight and judgment were fair in both realms.  His thought process was logical and linear.  Concentration and memory were clear and adequate.  It was noted that the Veteran has been diagnosed with Attention Deficit Disorder.  He denied hallucinations, suicidal ideation and homicidal ideation.

In November 2015, the Veteran's private treatment records reflect ongoing treatment for Attention Deficit Disorder.

In December 2015, the Veteran submitted a statement regarding the increase in severity of his symptoms since the fire.  He reported worsened dreams and increased crying.  He reported that he had a job interview within weeks of the fire and received an offer.  He continued to work as a Parole Agent for the state, and as a volunteer firefighter.  The Veteran also reported coaching his son's sports, and remained involved in the community through speaking functions and his participation on the Board of Directors for a nonprofit organization.

Later that month, VAMC treatment records reflect some guilt or remorse for verbal aggression towards the Veteran's loved ones.  He was upset with himself for being so angry, and wished that he could express sadness, too.  He described "some breakdowns," but was oriented and cooperative in the appointment.  He continued to have a chronic sleep impairment.  The Veteran's thought process was logical and linear.  He complained of some inattention, but his memory was clear and adequate.  The Veteran denied hallucinations, suicidal ideation and homicidal ideation.

In April 2016, VAMC treatment records note ongoing symptoms of anger, anxiety and numbing.  The Veteran had moment of difficulty concentrating, but those resolved quickly. 

In December 2016, VAMC treatment records reflect heightened symptomatology associated with the Veteran's father's declining health and the death of a friend.  The Veteran also moved back into his marital home following his divorce, and was fined for hunting with the wrong license.  The Veteran presented as alert and oriented in all spheres.  He was casually dressed and cooperative.  He reported difficulty falling asleep, but both his libido and appetite were normal.  Eye contact through the appointment was good, and his speech and language were goal-directed with normal rate rhythm and volume.  Insight and judgment were fair in both realms.  His thought process was logical and linear.  Concentration and memory were clear and adequate.  He denied hallucinations, suicidal ideation and homicidal ideation.

In March 2017, VAMC records reflect that the Veteran reported experiencing: concentration problems, tension, reactivity, bad dreams, anger, "fuzzy brains," irritability, tension, anxiety, reactivity, and impatience.  Stressors were giving him more acuity of trauma-based symptoms.  The Veteran presented as alert and oriented in all spheres.  He was casually dressed and cooperative.  He reported periods of poor sleep and nightmares, but both his libido and appetite were normal.  Eye contact through the appointment was good, and his speech and language were goal-directed with normal rate, rhythm and volume.  Insight and judgment were fair in both realms.  His thought process was logical and linear.  Concentration and memory were clear and adequate.  He denied hallucinations, suicidal ideation and homicidal ideation.  Notes indicate that the Veteran experienced moments of concentration problems, but was able to refocus.

In April 2017, VAMC treatment records reflect ongoing issues with road rage, and subsequent guilt and regret experienced by the Veteran after these incidents.  He reported that his hypervigilance affected him while driving.  PTSD contributed to some moments of concentration lapse, but the Veteran was able to refocus.  The Veteran presented as alert and oriented in all spheres.  He was casually dressed and cooperative.  He reported periods of poor sleep and nightmares, but both his libido and appetite were normal.  Eye contact through the appointment was good, and his speech and language were goal-directed with normal rate rhythm and volume.  Insight and judgment were fair in both realms.  His thought process was logical and linear.  Concentration and memory were clear and adequate.  He denied hallucinations, suicidal ideation and homicidal ideation.  

In July 2017, the Veteran underwent another VA examination to assess the nature and severity of his PTSD.  The examiner assessed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran lived with his girlfriend and shared custody of his son with his ex-wife.  He reported a good relationship with his girlfriend and son, and normal stress at home.  He was worried about his father's health following a stroke.  The Veteran reported engaging in fishing, hunting and riding an all-terrain vehicle, and enjoying these activities.  He also enjoyed spending time outdoors.  He stated that he took his son and girlfriend to Disney and "the trip was good," though he struggled to be around crowd.  The Veteran was still a state parole agent, and had been a parole officer since 2012.  He reported normal work stress meeting deadlines, dealing and processing inmates and sometimes their families.  He stated that he does not have Attention Deficit Disorder, but takes Adderall to help him focus and concentrate at work and noted that, with his medication, he has no problem doing his job.  The reported that "the job is good," but admitted that it is changing, which led him to consider moving to another position within the system.  He complained of depression and anxiety, often worsened his stressors, including his previous divorce.  His depression fluctuated.  He stated that he sometimes struggled to manage his stress, which made him depressed, but he admitted that he is able "to climb out of the funk."  When depressed, he isolates and prefers to be left alone.  He continued to endorse symptoms associated with his trauma including nightmares, sleep problems, flashbacks, avoidance of triggers, decreased interest, detachment, irritability, anger, hypervigilance, and an exaggerated startled response.  He reported trouble falling and staying asleep.  He reported mild short term memory problems with forgetfulness, as well as some difficulty focusing and concentrating.  He endorsed difficulty being around crowds or groups of people, in which he feels tense, hypervigilant and on guard.  The Veteran admitted that, for the most part, he is able to function around small crowd.  He was comfortable being around "small, good, family people."  He reported anger outbursts, irritability and occasional road rage when he feels threatened.  He stated that his perspective is "if you respect me, I respect you."   

Symptoms identified upon examination included: depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.  The Veteran was appropriately attired and well groomed.  His eye contact was good with no abnormal movements were noted.  He was cooperative and conversational throughout session with a euthymic mood and consistent affect.  The Veteran denied suicidal ideation and homicidal ideation.  Speech was of normal rate and volume with linear and logical thought processes.  Cognition was normal and intact.  Attention was normal and the Veteran was able to maintain adequate focus during the session.  He was oriented to person, time and place.  Insight was good, and judgment remained intact.  

Overall, the severity of his PTSD was mild to moderate, with symptoms that continued to impact his social, interpersonal, occupational and other areas of functioning.  The Veteran functioned relatively well in his job setting with normal work related stress.  It was the opinion of the examiner that the Veteran's service connected PTSD was not likely to impact his ability to function effectively in an occupational setting.  Additionally, his PTSD was not likely to make it difficult for him to complete work related tasks effectively and appropriately interact with coworkers and supervisors in a work environment.

September 3, 2009, to July 12, 2017

After a thorough review of the medical and lay evidence of record, the Board finds that a 50 percent evaluation, and no higher, is warranted for the entire period from September 3, 2009, to July 12, 2017. 

The Board recognizes that the Veteran suffered from deficiencies attributable or exacerbated by his PTSD.  The Board's determination of the appropriate degree of disability is a finding of fact.  In applying the ratings schedule, the Board considers the severity, frequency, and duration of psychiatric symptoms to determine the appropriate disability evaluation.  See, e.g., Brewer v. Snyder, No. 15-2800, 2017 U.S. App. Vet. Claims LEXIS 90, at *13 (Vet. App. Jan. 31, 2017); citing Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  While symptoms are listed under each category for evaluation, the particular symptoms are to be demonstrative of that overall level of severity, frequency and duration.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (U.S. 2002).  As such, the Board has considered the symptoms specific to the Veteran throughout the period on appeal, and determined the analogous evaluation pursuant to the ratings schedule in 38 C.F.R. § 4.130.

With relative consistency, the Veteran has reported chronic sleep impairments and nightmares throughout this period.  At the most mild, his sleep difficulties were confined to the process of falling asleep, while other occasions reflected poor sleep quality and hygiene with awakening nightmares.  Around periods of heightened stress, such as his relative's fire, the nightmares were more frequent.   

Throughout the period on appeal, the Veteran experienced difficulties and stressors related to his marriage and subsequent divorce.  He reported that his ex-wife did not understand his PTSD, which caused problems in their relationship.  He did, however, report a consistently good relationship with his son, and later his girlfriend during and after the divorce proceedings.  While an order of protection was entered against him during his marriage, it was later dropped.  The Veteran admitted that his ex-wife falsely accused him of acting out in the past during his May 2015 VAMC appointment.  On one occasion immediately preceding the divorce, the Veteran reported that his PTSD symptoms were in fair control, despite the added stressors of the separation process.  After the divorce, he reported being "grumpy" with his girlfriend when she interrupted his work, but frequently cited her as an asset to his mental health in counseling sessions, and later moved in with her and his son.  The Veteran consistently denied episodes of explosive anger.  As recently as December 2015, he expressed guilt or remorse for verbal aggression towards loved ones.  The Veteran's road rage was an ongoing issue, as his hypervigilance increased while driving, and periodic anger flared.  Treatment records note that he still used good judgement while driving, though one police report of a minor accident was associated with the claims file.  In July 2017, he reported a good relationship with his girlfriend and son with only the normal stresses at home.  

The Veteran's memory, both short-term and long-term, remained largely intact throughout the period on appeal.  While there was some mild memory impairment in September 2009, treatment records since consistently report that his memory was clear and adequate.  His thought processes were lucid, goal-directed and future-oriented.  The Veteran self-reported mild short-term memory problems in his July 2017, though his treatment records only indicate some difficulties with his concentration.

The Veteran consistently denied hallucinations, suicidal ideation and homicidal ideation.  Symptoms of panic were noted as occasional in September 2009, and, at worst, occurred approximately weekly according to subsequent treatment notes.  The Veteran was consistently able to tend to his daily hygiene, and reported to his appointments clean and neatly groomed.  He was consistently cooperative with the examiner or medical professional during these appointments.  

Notably, the Veteran's employment did not appear to meaningfully suffer throughout the period on appeal.  In 2007, he completed the state correctional officers training academy, and while he reported stresses associated with the nature of his work, he did not report conflicts in the office attributable to his PTSD.  He reported some issues with concentration, for which he was prescribed medication, but treatment records noted that he was able to quickly refocus when he lost concentration.  In September 2009, the Veteran reported that he missed approximately one week of work in the last year, but was not clear of the cause.  In August 2011, he admitted to missing work approximately once per month due to related symptomatology.  In September 2014, the Veteran reported that the signs of his anxiety, such as sweaty palms and armpits, made him worry that others would judge him.  In fact, the Veteran appeared to do well both professionally and with his coworkers at the correctional facility.  He even received a job offer after a successful interview within weeks of his relative's fire.  He expressed that he was accepted by his team members and felt "at home" with that group of people.  Additionally, the Veteran continued to serve as a volunteer firefighter in his non-duty hours since he was 18 years old.  

The Veteran also remained engaged in social activities and the community.  While his interpersonal relations were not as strong in and around September 2009, this area has shown consistent improvement throughout the period on appeal.  Even in September 2009, the Veteran continued to engage in hobbies, such as fishing and hunting, and was actively involved in his son's life.  He reported in his December 2015 statement that, in addition to his positions as a parole agent and volunteer firefighter, he coached his son's sports team, and actively engaged with his community.  He was invited to speak at functions, and was on the Board of Directors for a nonprofit organization.  

When considering the severity, frequency and duration of the impairments as delineated in the 70 percent evaluation, the Board notes that the symptoms listed present a significant impediment to daily life.  Symptoms such as obsessional rituals which interfere with routine activities, near-continuous panic or depression, and the inability to establish and maintain effective relationships, present obstacles to routine functioning on a daily basis.  Personal hygiene and grooming are not limited to one particular sphere, but affect work, school, and family relations.  Spatial disorientation and intermittently illogical speech are markedly severe symptoms associated with basic cognitive function and the ability to interact with the world.  Suicidal ideation, in of itself, represents the impulse or desire to remove oneself from the world entirely.  As exemplified by the symptoms listed in this category, the 70 percent evaluation is appropriate for deficiencies that harm most areas of life.  Either symptoms are continuous, or near-continuous, or represent such a severity that routine daily functions are chronically impeded.  

In contrast, the symptoms listed in the 50 percent evaluation represent impediments that are diminished from the 70 percent evaluation in duration, frequency, and severity.  Speech patterns of a particular type or frequency and difficulty in complex commands impair fewer daily functions than the higher evaluative category, as does difficulty in establishing and maintaining effective work and social relationships.  The scope of each of the symptoms listed to represent a 50 percent impairment is more limited than those of the 70 percent evaluation.

In contrast, the evaluation for a 100 percent impairment includes symptomatology that presents a total impairment to daily functioning.  Not only are the representative symptoms of the most severe possible from a psychiatric disorder, but they interfere with the ability to independently engage in activities of daily life.  Persistent delusions or hallucinations, disorientation to time or place, and significant memory loss all prevent the person from routine engagement with the world.  The ability to even maintain the most basic hygiene standards has been harmed by the severity or frequency of the associated symptomatology.  When symptoms of a psychiatric disorder are so severe as to present a total impairment to occupational and social activity, then a 100 percent evaluation should be afforded.

In sum, the Veteran's demonstrated symptoms present only a minimal impact to his occupational performance, and a more significant impairment in his social function, which continues to improve from the September 2009 VA examination.  Even during a spike in symptomatology associated with his relative's fire, the Veteran was able to excel at work and earn a new job within the correctional facility.  He continued to work as a volunteer firefighter, even after the accident.  While the relationship with his wife was certainly strained, the manifestations of his PTSD appear significantly reduced with his current girlfriend, and he has consistently shared a positive relationship with his son.  The Veteran continued to show interest and engage in hobbies, such as fishing and hunting, throughout the period on appeal.  He never reported suicidal or homicidal ideation, nor did he admit to episodes of explosive anger, which would represent more severe manifestations of PTSD.  Cognitively, the Veteran remained clear, logical, and goal-oriented throughout treatment and examination.  His judgement remained intact and fair, and he was cognizant of his actions and how they affected other people.  He expressed regret on more than one occasion for the manifestations of PTSD as they applied to others.  

While evidence of record indicates some difficulty with effective relationships and impaired impulse control, these symptoms, as demonstrated in years of treatment records, do not rise to the level of severity, frequency, and duration contemplated by a 70 percent, or higher, evaluation under the rating schedule.  As confirmed by the Court in the JMPR, it is not the symptoms themselves that determine the evaluation, but their effects.  When taken as a whole, the effects of the Veteran's symptomatology in this period of time do not present occupational and social impairments in most areas of daily life. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 50 percent from September 3, 2009 to July 12, 2017, must be denied.

Since July 12, 2017

The Veteran contends that he is entitled to an evaluation of 100 percent for manifestations of his PTSD since July 12, 2017.  After a thorough review of the evidence, the Board finds that the Veteran is not entitled to a total evaluation in this time.

The limited evidence of record reflects improvement in the manifestations of the Veteran's PTSD.  As previously discussed, the symptoms listed to demonstrate a 100 percent evaluation in the rating schedule represent a total impairment both occupationally and socially.  Symptoms must be so severe and frequent that they impede even the most basic daily functions of a person's life.  

The July 2017 examination report identifies manifestations of PTSD that present an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran reported significantly improved interpersonal relationships, and active community engagement.  While he expressed normal stressors at home, he continued to enjoy recreational activities.  He also continued work as a state parole agent, and reported normal stress with meeting deadlines, dealing and processing inmates.  Overall, he expressed satisfaction with the position, and an interest in moving to another position within the same correctional facility.  While he sometime struggled with stress and depression, he was able to "climb out of the funk."  He continued to endorse similar symptoms as prior to this examination, but did not report a worsening of the manifestations of PTSD.  He reported that he was able to tolerate small crowds, though admitted difficulty with larger crowds.  The Veteran's road rage also continued.  Cognitive processes remained stable from previous examinations, and he continued to deny suicidal and homicidal ideation.  The examiner noted that his overall PTSD is mild to moderate with symptoms that impacted his social, interpersonal, occupational and other areas of functioning, but he was functioning relatively well in his work.

The manifestations of PTSD in this timeframe do not rise to the level of a total occupational and social impairment for the purposes of 38 C.F.R. § 4.130.  His impairments, while touching on many areas of his life, are not of such severity to interfere with routine functions necessary for daily life.  The Veteran performs well at work, and engages on a regular and meaningful basis with his community.  His family relationships are stable and positive, and he engages in recreational activities that he enjoys.  The Veteran's symptoms do not mirror the severity, frequency and duration of ones such as persistent delusions or hallucinations, or a persistent danger of hurting himself or others.  He continues to perform the activities of daily living, including maintaining his hygiene and grooming.  

While the Veteran certainly continues to cope with manifestations of his PTSD, they do not rise to the level of a total occupational and social impairment as contemplated by the rating schedule.  As such, the preponderance of the evidence weighs against the claim, and the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 70 percent since July 12, 2017, must be denied.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD from September 3, 2009 to July 12, 2017, and in excess of 70 percent thereafter is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


